Eugene Grant Leonard, National Surety Company, and Joseph H. Holbrook, Sheriff of Davis County, together with his two deputies, have filed petitions for rehearing. Defendants Leonard and National Surety Company were not parties to the original appeal.
After the original opinion was written, there were inadvertently inserted in the last paragraph of said opinion after the words, "Reed Oviatt" the three words, "and their sureties." The three words "and their sureties" should not have been a part of the opinion and they should be and are hereby stricken.
The opinion as thus modified will stand, and the petitions for rehearing and each of them are denied. Each petitioner is to stand his own costs.
 *Page 1